                                                                    Case 3:17-cv-07303-MMC Document 119 Filed 12/04/18 Page 1 of 5




                                                                1 HOLLAND & KNIGHT LLP
                                                                  Allison D. Martin Rhodes (SBN 261496)
                                                                2 Dayna E. Underhill (pro hac vice)
                                                                  Nicholas B. Melzer (SBN 246536)
                                                                3 Daniel P. Kappes (SBN 303454)
                                                                  Jessica M. Brown (SBN 295293)
                                                                4 50 California Street, 28th Floor
                                                                  San Francisco, CA 94111
                                                                5 Telephone: (415) 743-6900
                                                                  Facsimile: (415) 743-6910
                                                                6 E-mail: allison.martinrhodes@hklaw.com
                                                                  E-mail: dayna.underhill@hklaw.com
                                                                7 E-mail: nicholas.melzer@hklaw.com
                                                                  E-mail: daniel.kappes@hklaw.com
                                                                8 E-mail: jessica.brown@hklaw.com
                                                                9 Attorneys for Defendant
                       Tel: 213.896.2400 | Fax: 213.896.2450




                                                                  Trademark Engine, LLC
                         400 South Hope Street, 8th Floor




                                                               10
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                               11
                                                                                              UNITED STATES DISTRICT COURT
                                                               12
                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                               13
                                                                                                 SAN FRANCISCO DIVISION
                                                               14
                                                               15 LEGALFORCE RAPC WORLDWIDE, P.C.,          Case No. 3:17-cv-7303-MMC
                                                               16          Plaintiff,
                                                               17 vs.                                       DEFENDANT TRADEMARK ENGINE
                                                                                                            LLC’S MOTION TO STRIKE NOTICE
                                                               18 TRADEMARK ENGINE LLC,                     OF VOLUNTARY DISMISSAL OF
                                                                                                            DEFENDANT TRAVIS CRABTREE AND
                                                               19                                           MOTION FOR DISMISSAL WITH
                                                                                Defendant.                  PREJUDICE
                                                               20
                                                                                                            Hearing Date:   January 11, 2019
                                                               21                                           Hearing Time:   9:00 a.m.
                                                                                                            Courtroom:      7
                                                               22                                           Before:         Hon. Maxine M. Chesney

                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28


                                                                    MOTION TO STRIKE NOTICE OF VOLUNTARY DISMISSAL               Case No. 3:17-cv-7303-MMC
                                                                    Case 3:17-cv-07303-MMC Document 119 Filed 12/04/18 Page 2 of 5




                                                                1                                        NOTICE OF MOTION
                                                                2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                3          PLEASE TAKE NOTICE that on January 11, 2019 at 9:00 am, or as soon thereafter as this
                                                                4 matter may be heard, in Courtroom 7 of the United States District Court for the Northern District of
                                                                5 California, located at 450 Golden Gate Ave, San Francisco, California, Trademark Engine, LLC
                                                                6 (“Defendant”) will, and hereby does, move to strike Plaintiff’s Notice of Voluntary Dismissal of
                                                                7 Defendant Travis Crabtree. (Dkt. 115.) This motion is based on this Notice of Motion; the
                                                                8 accompanying Memorandum of Points and Authorities; the pleadings and papers on file in this
                                                                9 matter; and such other matters as may be presented to the Court at the hearing.
                       Tel: 213.896.2400 | Fax: 213.896.2450
                         400 South Hope Street, 8th Floor




                                                               10                                 STATEMENT OF RELIEF SOUGHT
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                               11          Defendant moves to strike Plaintiff’s Notice of Voluntary Dismissal of Defendant Travis
                                                               12 Crabtree (dkt. 115), and seeks an order of this Court dismissing Defendant Travis Crabtree with
                                                               13 prejudice.
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                                                            -i-
                                                                    MOTION TO STRIKE NOTICE OF VOLUNTARY DISMISSAL                          Case No. 3:17-cv-7303-MMC
                                                                        Case 3:17-cv-07303-MMC Document 119 Filed 12/04/18 Page 3 of 5




                                                                1                          MEMORANDUM OF POINTS AND AUTHORITIES
                                                                2 I.         INTRODUCTION
                                                                3            On October 31, 2018, this Court entered an Order Granting in Part and Denying in Part
                                                                4 Defendants’ Motion to Dismiss Second Amended Complaint (“SAC”); Affording Plaintiff Leave to
                                                                5 Amend. (Dkt. 114.) This Court ordered all causes of action against Defendant Travis Crabtree
                                                                6 (“Crabtree”) dismissed, with leave to amend. (Id. at 5, 12, 14, 16, 17, 18-19.) Plaintiff LegalForce
                                                                7 RAPC Worldwide, P.C. (“Plaintiff”) was provided until November 16, 2018, to amend its SAC.
                                                                8 (Id. at 19.) Plaintiff failed to amend its SAC by that date. On November 29, 2018, nearly two
                                                                9 weeks after the deadline to amend imposed by this Court had passed, Plaintiff filed a “Notice of
                       Tel: 213.896.2400 | Fax: 213.896.2450
                         400 South Hope Street, 8th Floor




                                                               10 Voluntary Dismissal of [Crabtree].” (Dkt. 115.) In its “Notice” Plaintiff stated: “Pursuant to an
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                               11 order of this Court (Dkt. 114), plaintiff . . . seeks to dismiss . . . Crabtree from this action without
                                                               12 prejudice . . . Dismissal of the defendant herein shall be only without prejudice with each side
                                                               13 bearing its own costs and fees.” (emphasis added) (Dkt. 115 at 2.)
                                                               14            Permitting Plaintiff to re-file its causes of action against Crabtree at some undefined later
                                                               15 date by granting its dismissal “without prejudice” will work significant prejudice to Crabtree’s legal
                                                               16 interests and disrupt the Court’s inherent ability to control this case. Plaintiff’s failure to amend its
                                                               17 SAC by the deadline provided by this Court (or notify this Court of its intent not to amend) should
                                                               18 result in a Federal Civil Rule 41(b) dismissal with prejudice. This Court already dismissed and
                                                               19 denied Plaintiff leave to amend certain causes of action (and claims).1 Allowing Plaintiff to
                                                               20 voluntary dismiss Mr. Crabtree now, will vitiate this Court’s Order. Schmier v. U.S. Court of
                                                               21 Appeals for Ninth Circuit, 279 F.3d 817, 824 (9th Cir. 2002) (affirming “a motion to dismiss with
                                                               22 prejudice, i.e., without leave to amend”).
                                                               23            Defendant accordingly requests that this Court strike Plaintiff’s Notice at Dkt. 115 and enter
                                                               24 the proposed order appended hereto, dismissing Crabtree with prejudice.
                                                               25
                                                               26
                                                               27   1
                                                                         “The First Claim for Relief is hereby DISMISSED without leave to amend; The Second
                                                               28 Claim for Relief, to the extent based on [Defendants’] use of the word “professional,” is hereby
                                                                  DISMISSED without leave to amend[.] (Dkt. 114 at 18-19.);
                                                                                                                -1-
                                                                        MOTION TO STRIKE NOTICE OF VOLUNTARY DISMISSAL                           Case No. 3:17-cv-7303-MMC
                                                                     Case 3:17-cv-07303-MMC Document 119 Filed 12/04/18 Page 4 of 5




                                                                1 II.       LEGAL STANDARD
                                                                2           Federal Civil Rule 12(f) provides that, “The court may strike from a pleading an insufficient
                                                                3 defense or any redundant, immaterial, impertinent, or scandalous matter. The court may act: . . . on
                                                                4 motion made by a party either before responding to the pleading or, if a response is not allowed,
                                                                5 within 21 days after being served with the pleading.” A matter is immaterial if it “has no essential
                                                                6 or important relationship to the [remaining] claim[s] for relief or the defenses being pleaded.” See
                                                                7 Haynish v. Bank of Am., N.A., 284 F. Supp. 3d 1037, 1053 (N.D. Cal. 2018) (citing Fantasy, Inc. v.
                                                                8 Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds 510 U.S. 517, 114 S.Ct.
                                                                9 1023, 127 L.Ed.2d 455 (1994).
                       Tel: 213.896.2400 | Fax: 213.896.2450
                         400 South Hope Street, 8th Floor




                                                               10           District courts have wide discretion to grant dismissals with or without prejudice. Hamilton
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                               11 v. Firestone Tire & Rubber Co., 679 F.2d 143, 145 (9th Cir. 1982) (“[We have] long held that the
                                                               12 decision to grant a voluntary dismissal under Rule 41(a)(2) is addressed to the sound discretion of
                                                               13 the District Court, and its order will not be reversed unless the District Court has abused its
                                                               14 discretion.”). “When ruling on a motion to dismiss without prejudice, the district court must
                                                               15 determine whether the defendant will suffer some plain legal prejudice as a result of the dismissal.”
                                                               16 Westlands Water Dist. v. United States, 100 F.3d 94, 96 (9th Cir. 1996). Legal prejudice is
                                                               17 prejudice to “some legal interest, some legal claim, [or] some legal argument.” Id. at 97. A district
                                                               18 court may consider whether the plaintiff is requesting a voluntary dismissal only to avoid a near-
                                                               19 certain adverse ruling. See Terrovona v. Kincheloe, 852 F.2d 424, 429 (9th Cir. 1988).
                                                               20           Federal Civil Rule 41(b) provides: “If the plaintiff fails to prosecute or to comply with these
                                                               21 rules or a court order, a defendant may move to dismiss the action or any claim against it . . . a
                                                               22 dismissal under this subdivision (b). . . operates as an adjudication on the merits.” The Ninth
                                                               23 Circuit addressed how district courts should proceed if a plaintiff fails to amend, but is given the
                                                               24 opportunity to do so. In Edwards v. Marin Park, Inc., 356 F.3d 1058, (9th Cir. 2004) the Court
                                                               25 stated:
                                                                            We believe that . . . [when] plaintiffs [are] given the opportunity to amend or be dismissed,
                                                               26
                                                                            [and instead do] nothing . . . resources continue to be consumed by a case sitting idly on the
                                                               27           court’s docket. The failure of the plaintiff eventually to respond to the court’s ultimatum—
                                                                            either by amending the complaint or by indicating to the court that it will not do so—is
                                                               28           properly met with the sanction of a Rule 41(b) dismissal.

                                                                                                             -2-
                                                                     MOTION TO STRIKE NOTICE OF VOLUNTARY DISMISSAL                            Case No. 3:17-cv-7303-MMC
                                                                        Case 3:17-cv-07303-MMC Document 119 Filed 12/04/18 Page 5 of 5




                                                                1 Id. (emphasis in original); see also Harris v. Mangum, 863 F.3d 1133, 1142 (9th Cir. 2017):
                                                                2 III.       ARGUMENT
                                                                3            First, given the expiration of the deadline this Court provided to Plaintiff to afford it leave to
                                                                4 amend, Plaintiff’s “Notice of Voluntary Dismissal of [Crabtree]” “has no essential or important
                                                                5 relationship to the [remaining] claim[s] for relief or the defenses being pleaded” in this case. See
                                                                6 Haynish, 284 F. Supp. 3d at 1053. As such, it is properly the subject of a motion to strike.
                                                                7            Second, granting the current Motion to Dismiss Crabtree with Prejudice is warranted on
                                                                8 these facts. Defendant will suffer legal prejudice as a result of a dismissal without prejudice:
                                                                9 namely, Plaintiff, a serial litigant in a grudge match against competitors, will be free to file new
                       Tel: 213.896.2400 | Fax: 213.896.2450
                         400 South Hope Street, 8th Floor




                                                               10 allegations on the same purported “facts,” transactions or course of contact against Crabtree.
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                               11 Plaintiff should not be permitted a renewed bite at the apple at some later date.2 Precedent in this
                                                               12 Circuit permits this Court to enter a Rule 41(b) dismissal where Plaintiff fails to amend its
                                                               13 complaint by the deadline or indicate to the court that it will not amend by the deadline provided.
                                                               14 By failing to notify this Court of its intent not to amend, and failing amend its complaint by the
                                                               15 deadline provided, Plaintiff has “fail[ed] to prosecute or to comply with these rules or a court
                                                               16 order.” This Court should accordingly enter a Rule 41(b) dismissal.
                                                               17 IV.        CONCLUSION
                                                               18            For the reasons stated above, Defendant respectfully requests that the Court (1) strike
                                                               19 Plaintiff’s Notice at Dkt. 115, and (2) enter the order appended hereto, which dismisses Crabtree
                                                               20 from this action with prejudice.
                                                               21
                                                                    Dated: December 3, 2018,                        Respectfully submitted,
                                                               22                                                   HOLLAND & KNIGHT LLP
                                                               23
                                                                                                                    /s/ Nicholas Melzer
                                                               24                                                   Nicholas Melzer
                                                                                                                    Attorneys for Defendant
                                                               25
                                                                                                                    Trademark Engine, LLC
                                                               26
                                                                    2
                                                               27        This Court may control its docket. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (1992)
                                                                  (dismissal for failure to comply with an order requiring amendment of complaint). Here, a
                                                               28 voluntary dismissal would simply allow Plaintiff to escape this Court’s docket and re-file before
                                                                  another court.
                                                                                                                -3-
                                                                        MOTION TO STRIKE NOTICE OF VOLUNTARY DISMISSAL                            Case No. 3:17-cv-7303-MMC
